Citation Nr: 1755593	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Steven Berniker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to May 1981, October 1982 to October 1986, and February 1987 to March 1996, with additional service with the Army National Guard of Oregon and California.  The service period from February 13, 1993, to March 29, 1996, was determined by the RO in an April 2003 administrative decision to be of a character that precluded entitlement to compensation benefits based on that period.  However, the Veteran submitted a photocopied DD Form 215 purporting to show that that he had honorable service until May 4, 1995.  In addition, the Veteran has submitted a possibly altered photocopy of a DD Form 214, which purports to show honorable service through March 29, 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the electronic claims file.

In June 2016, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, in the June 2016 remand, the AOJ was instructed to verify all service dates of the Veteran, to include each period of active duty as well as active duty for training (ACDUTRA), and then to obtain VA examinations regarding the etiology of the claimed hypertension and diabetes mellitus.  The Board further instructed the AOJ to issue another administrative decision addressing the dates of all honorable service, as well as what service, if any, was considered to be of a character as to preclude benefits.  It also requested that the AOJ verify of the dates of the Veteran's service in the Army National Guard, to include verification of any periods of ACDUTRA, and then include a summary of those findings, along with all information and documents received, in the electronic claims file.  Thereafter, the AOJ simply obtained and associated service personnel and medical records from the Army National Guard with the file then provided incomplete service dates to the VA examiner that conducted the December 2016 VA examination reports. 

In order to adequately address the June 2016 remand instructions, the Board must again remand the appeal in order to verify all service dates of the Veteran, to include each and every period of honorable active duty, ACDUTRA, and any periods of dual service.  In an August 2010 VA Form 21-0820 (Report of General Information), the Veteran reported that he was currently in the National Guard but was not activated under Title 10 or Title 32.  On remand, the Veteran's pay records from the Defense Finance and Accounting Service (DFAS) dated from 2005 to 2010 should also be obtained to aid in verifying his duty status during his final periods of service in the Army National Guard.  

In addition, as the December 2016 VA examiner was not supplied with the complete verified dates of honorable active duty and ACDUTRA periods as instructed in the June 2016 remand, the Board will not proceed with final adjudication of the claims until an addendum VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed hypertension and diabetes mellitus on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Evidence of record also reflects that the Veteran receives VA medical treatment for his claimed disorders from the Northern California VA Healthcare System (VA HCS) and Sacramento VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to March 2017 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Furthermore, the Veteran has continually asserted that he received treatment for his claimed disorders while incarcerated in the Department of Corrections of the Commonwealth of Virginia and California Department of Corrections.  While the Board is cognizant that the AOJ already sought but did not receive authorization from the Veteran in August 2016 to obtain those records, it will give the Veteran and his attorney yet another chance to submit or authorize the AOJ to obtain these identified treatment records on remand.  38 C.F.R. § 3.159(c) (2017).

Finally, based on the pending service connection claims and the Veteran's assertions that elevated A1C levels due to diabetes mellitus resulted in suspension of his commercial driver's license, the Board will defer adjudication of appeal for entitlement to nonservice-connected pension benefits at this time.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ must obtain updated treatment records pertaining to the Veteran's claimed hypertension and diabetes mellitus from Northern California VA HCS and Sacramento VAMC for the time period from March 2017 to the present and associate them with the record.

2.  Obtain the Veteran's earnings records from DFAS that indicate his duty status from 2005 to 2010.

3.  Thereafter, the AOJ should review all photocopies of service personnel records submitted by the Veteran (which as noted may possibly have been altered) as well as all official service department records obtained and associated with the electronic claims file.  If the records are deemed incomplete, undertake any additional development necessary.  

The AOJ must then issue an administrative decision addressing the dates of all honorable service, as well as what service, if any, is considered to be of a character as to preclude benefits.  The AOJ must then compile a complete list of any verified periods of honorable active duty and ACDUTRA during the Veteran's service in the Army, Navy, Army National Guard of Oregon, and the Army National Guard of California from November 1980 to July 2010 and include it in the electronic claims file for review.

4.  After obtaining any necessary authorization from the Veteran, request a copy of the Veteran's treatment records from the entirety of his period of incarceration with the Department of Corrections of the Commonwealth of Virginia (reportedly lasting approximately nine years, ending with transfer to California Department of Corrections and release in November 2003).  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and his attorney of the attempts made and allow him the opportunity to obtain and supply VA with the records, himself.

5.  Return the Veteran's electronic claims file to the VA examiner who conducted the December 2016 VA examinations and drafted the December 2016 VA medical opinion, or if he is not available, to another examiner to obtain an addendum opinion as to the etiology of diabetes mellitus and hypertension.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

The AOJ must provide the examiner with complete list of all verified periods of honorable active duty and ACDUTRA during the Veteran's service in the Army, Navy, Army National Guard of Oregon, and the Army National Guard of California for the time period from November 1980 to July 2010.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and/or diabetes mellitus, type II, arose during or within one year of a period of honorable active duty, arose during a period of ACDUTRA, or is otherwise causally related to his periods of active duty or ACDUTRA.  In doing so, the examiner must also address and reconcile the findings contained in the service treatment records as well as the December 2016 VA examination reports and medical opinion.

Rationale for all requested opinions shall be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

6.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2017 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

